Citation Nr: 0112282	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  00-18 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent 
for service-connected weakness of the left upper extremity, 
secondary to amyotrophic lateral sclerosis (ALS).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel





INTRODUCTION

The veteran had active naval service from May 1965 to March 
1979 and September 1983 to March 1990.  This matter comes to 
the Board of Veterans' Appeals (Board) from a September 1999 
rating decision of the Department of Veterans Affairs (VA) 
Houston Regional Office (RO) which granted service connection 
for weakness of the left upper extremity, secondary to ALS, 
evaluated 40 percent disabling.  

Originally, the RO denied entitlement to special monthly 
compensation based on the loss of use of one hand in 
September 1999; however, by January 2000 rating decision, the 
RO granted special monthly compensation on that basis.  
38 U.S.C.A. § 1114(k) (West 1991); 38 C.F.R. § 3.350(a) 
(2000), effective November 30, 1999.  Thus, while the veteran 
perfected an appeal as to that issue, it has been resolved in 
his favor during the pendency of the appeal, and is thus no 
longer before the Board.  


FINDINGS OF FACT

1.  The veteran is right handed.

2.  His left upper extremity disability is manifested by 
inability to perform normal daily functions without in-home 
assistance, an inability to use his left hand independently, 
left upper limb weakness, generalized atrophy, and almost 
complete loss of function.  


CONCLUSION OF LAW

The criteria for an evaluation of 60 percent for the 
veteran's left upper extremity disability have been met.  38 
U.S.C.A. §§  1110, 1131, 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.124a, Diagnostic 
Code 8512 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran began to notice symptoms of ALS in 1988.  In a 
January 1990 report of medical examination, the veteran 
indicated that he was right handed.

A July 1998 VA progress note indicates that he complained 
that his left arm was hanging lower than his right arm and 
that he was losing muscle tone and coordination in the left 
arm.  The physician noted weakness and decreased sensation in 
the left arm.  

February 1999 VA progress notes reflect complaints of limited 
left arm range of motion, weakness of the fingers of the left 
hand, and continued loss of muscle mass.  

On July 1999 VA neurologic examination, the veteran described 
gradual weakening of the extremities, especially the left 
upper extremity.  He stated that he began to have trouble 
using his left hand independently, and extremity weakness 
began to accelerate in March 1998.  His left hand weakened 
and atrophied, as did the entire left upper extremity.  He 
stated that he had difficulty buttoning clothes, brushing his 
teeth, and cutting food.  He also described significant 
weight loss despite unchanged food consumption.  On 
examination, the examiner noted marked atrophy of the left 
first dorsal interosseous wrist extensor as well as 
fasciculations throughout the left arm.  Muscle strength 
testing revealed left deltoid strength of 2/5, left biceps 
strength of 3+/5, left triceps strength of 4+/5, left wrist 
flexors strength of 2/5, left wrist extensors strength of 
2/5, left finger flexors strength of 4+/5, and left finger 
extensors strength of 4-/5.  Although he was able to perform 
the finger-to-nose test with the right hand, he had 
difficulty performing that motion with the left hand, 
secondary to weakness.  The examiner diagnosed ALS.

By September 1999 rating decision, the RO granted service 
connection for weakness of the upper left extremity, 
secondary to ALS, and assigned it an evaluation of 40 
percent, effective June 4, 1999.

In November 1999, he underwent additional VA neurologic 
examination at which time the examiner noted almost complete 
loss of function of the veteran's left upper extremity.  He 
noted that the veteran had enough function in the right upper 
extremity to assist him in standing and that he was able to 
feed and dress himself with his right upper limb.  However, 
the examiner noted that the veteran wore mostly pull-over 
clothes not requiring fine motor functioning, such as 
buttoning.  The veteran stated that he required assistance 
bathing.  Left deltoid strength was zero, left biceps 
strength was 4-, left triceps strength was 4, left wrist 
extensors strength was zero, left wrist flexors strength was 
3, left finger extensors strength was 0, left finger flexors 
strength was 4.  The examiner noted progressive symptoms, 
particularly in the upper limbs and moderate to severe loss 
of function in the left upper limb.  

In January 2000, a VA social worker noted that the veteran 
requested home assistance from a visiting nurse, as his wife 
was hospitalized and he was home alone.  

By January 2000 rating decision, the RO denied an increased 
evaluation for weakness of the left upper extremity, 
secondary to ALS.

Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2000).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2000).  Any reasonable doubt regarding the degree of 
disability is resolved in favor of the veteran.  38 C.F.R. § 
4.3 (2000).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2000).  
Notwithstanding the above, VA is required to provide separate 
ratings for separate manifestations of the same disability 
which are not duplicative or overlapping.  Esteban v. Brown, 
6 Vet. App. 259, 261 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2000).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2000).

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45.  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2000), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco, supra (where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern).  The Court also discussed the concept of 
"staged" ratings, finding that, in cases where an initially 
assigned disability evaluation has been disagreed with, it 
was possible for a veteran to be awarded separate percentage 
evaluations for separate periods, based on the facts found 
during the appeal period.  Fenderson, 12 Vet. App. at 126-28.

Analysis

The veteran's left upper extremity weakness is currently 
rated under Code 8510, pertaining to the upper radicular 
group (fifth and sixth cervicals).  Under this code a 20 
percent rating is warranted for mild incomplete paralysis of 
the upper radicular nerves of the minor extremity.  A 30 
percent rating requires moderate incomplete paralysis of the 
minor extremity, and where there is severe incomplete 
paralysis of the upper minor extremity, a 40 percent 
evaluation will be awarded.  If there is complete paralysis 
of the minor extremity, where all shoulder and elbow 
movements are lost or severely affected, but the hand and 
wrist movements are not affected, a 60 percent rating will be 
assigned.  38 C.F.R. § 4.124a, Code 8510.

In determining the proper rating to be assigned for a given 
disability, the Board may only consider those factors which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be error 
as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  
However, the assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995); Pernorio, 2 
Vet. App. at 629 (1992).  Any change in the diagnostic code 
made by a VA adjudicator must be specifically explained.  See 
Id.  In this case, the Board has considered whether another 
rating code is more appropriate than the one assigned by the 
RO.  The Board determines that Code 8512 is more appropriate 
under the present circumstances.

Code 8512 pertains to the lower radicular group.  Under that 
code, a 20 percent rating is warranted for mild incomplete 
paralysis of the minor lower radicular group.  A 30 percent 
rating is warranted for moderate incomplete paralysis of the 
minor lower radicular group.  A 40 percent rating is 
warranted for severe incomplete paralysis of the minor lower 
radicular group.  A 60 percent rating is warranted for 
complete paralysis of all intrinsic muscles of the minor 
hand, and some or all of flexors of wrist and fingers, 
paralyzed (substantial loss of use of hand).  38 C.F.R. 
§ 4.124a, Code 8512.

As indicated by the competent and probative medical evidence, 
the veteran has substantially lost the use of his left upper 
extremity.  However, limitation of function appears to 
involve particularly the use of the left hand.  The July 1999 
VA examination reflects that the veteran must wear pull-over 
clothes because he cannot perform such tasks as buttoning and 
that he faces difficulty in brushing his teeth and cutting 
food.  The November 1999 examination report reflects that he 
requires assistance bathing.  In that examination report, the 
examiner noted that left wrist and left fingers extensor 
strength was zero.  Thus, while his entire left extremity is 
weak, it appears the most significant impairment involves the 
almost complete inability to use his left hand.  Thus, a 
rating under Code 8512 pertaining to the lower radicular 
group is the most appropriate code to evaluate his 
disability.  See Butts, supra.  Further, as the 
symptomatology of his left upper extremity disability 
reflects an inability to use the left hand independently and 
effectively, a rating of 60 percent is warranted.  See 
Tedeschi, supra.  

The Board recognizes that the November 1999 examination 
report reflects an almost complete loss of function of the 
entire left upper extremity.  However, a rating under both 
Codes 8510 and 8512 would constitute prohibited pyramiding, 
as the symptomatology that would be relied upon in rating the 
veteran under both codes would be duplicative.  38 C.F.R. 
§ 4.14; Esteban, supra. 

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2000), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis on which to assign 
a higher disability evaluation as the veteran manifests no 
separate and distinct symptoms of the left upper extremity 
disability not contemplated in the current 60 percent rating.

In sum, the competent evidence of record shows that the 
currently assigned 40 percent evaluation does not encompasses 
the extent of the veteran's left upper extremity disability.  
An increased rating, therefore, is warranted at this time.  
In any event, the evidence of record is at least in relative 
equipoise with respect to the extent of the veteran's 
disability and, thus, mandates a grant of an increased 
disability rating.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C. § 5107); 38 C.F.R. 
§§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


ORDER

A 60 percent evaluation for the veteran's service-connected 
left upper extremity disability is granted, subject to the 
law and regulations governing the payment of monetary awards.



		
	J.F. Gough
	Member, Board of Veterans' Appeals

 

